823 F.2d 548Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Rueben S. MORALES, Petitioner-Appellant,v.E. W. MURRAY, Director; Attorney General, Commonwealth ofVirginia, Respondents-Appellees.
No. 87-7148
United States Court of Appeals, Fourth Circuit.
Submitted June 12, 1987.Decided July 6, 1987.

Rueben S. Morales, appellant pro se.
Mary Sue Terry, Attorney General, for appellees.
Before RUSSELL and MURNAGHAN, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Rueben Morales, a Virginia inmate, filed this habeas petition alleging that he was denied a 'full and fair' parole hearing.  The case was consensually referred to a magistrate for review.  The magistrate properly concluded that Morales had failed to exhaust his state remedies and dismissed the petition.  Morales appealed.*


2
A review of the record and the magistate's opinion discloses that an appeal from his order refusing habeas corpus relief pursuant to 28 U.S.C. Sec. 2254 would be without merit.  Because the dispositive issues recently have been decided authoritatively, we deny a certificate of probable cause to appeal, dispense with oral argument, and dismiss the appeal.


3
DISMISSED.



*
 Prior to the magistrate's dismissal of the habeas petition, Morales sent a letter to the court indicating that he had not received proper medical treatment.  Morales did not request that his prior petition be amended or that he be allowed to file a separate Sec. 1983 action.  These claims were not properly presented for review below; thus, it is not necessary for this Court to address them at this time.  See Rule 15(a), Fed.  R. Civ. P